NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 29 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

HEIDI HOWE,                                     No.    19-15968

                Plaintiff-Appellant,            D.C. No.
                                                3:18-cv-00471-HDM-WGC
 v.

WASHOE COUNTY SHERIFF'S OFFICE;                 MEMORANDUM*
CHUCK ALLEN,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                  Howard D. McKibben, District Judge, Presiding

                            Submitted April 17, 2020**
                             San Francisco, California

Before: HAWKINS and PAEZ, Circuit Judges, and RESTANI,*** Judge.

      Heidi Howe (“Howe”) appeals the district court’s dismissal of her

retaliation, hostile work environment, and gender discrimination claims under Title


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Jane A. Restani, Judge for the United States Court of
International Trade, sitting by designation.
VII, 42 U.S.C. § 2000, et seq. We vacate the court’s dismissal and remand.

                                          I.

      The district court erred in its analysis of the timeliness of Howe’s claims. In

states that have their own Fair Employment Practice Agencies and workshare

agreements with the Equal Opportunity Employment Commission (“EEOC”), a

claim filed with the state agency or with the EEOC within 300 days can still be

considered timely filed with the other. See Mohasco Corp. v. Silver, 447 U.S. 807,

814–17 (1980). Nevada is one such state. Howe filed an intake questionnaire and

cover letter with the EEOC on February 3, 2017. She alleged that the final

unlawful act relevant to her claims was the Washoe County Sheriff’s Office (“the

County”) decision not to promote her on April 14, 2016—295 days before she

completed the EEOC questionnaire. Her claim thus falls within Title VII’s 300-

day deadline. Howe did not, as the district court stated, need to first file her charge

with the Nevada Equal Rights Commission (“NERC”) or file within 180 days to

receive Title VII’s more generous 300-day deadline; the “extension period is

triggered regardless of whether the complaint was first received by the EEOC or

the state.” Bouman v. Block, 940 F.2d 1211, 1220 (9th Cir. 1991); see also

Wiltshire v. Std. Oil Co. of Cal., 652 F.2d 837, 839 (9th Cir. 1981).

      But whether Howe’s claims were timely also depends on whether Nevada’s

workshare agreement waives Title VII’s 60-day deferral period. Title VII provides


                                           2
that “no charge may be filed with the EEOC until 60 days have elapsed from initial

filing of the charge with an authorized state or local agency, unless that agency’s

proceedings ‘have been earlier terminated.’” E.E.O.C. v. Commercial Office

Prods. Co., 486 U.S. 107, 111 (1988) (quoting 42 U.S.C. § 2000e-5(c)). In a state

that maintains the 60-day window, a complainant must file the charge with the

state agency (or have the EEOC refer the charge to the agency) within 240 days of

the alleged discriminatory event, so that it can be referred to the EEOC within 300

days. Id. at 111–12.

      Some state workshare agreements contain waivers of these 60-day periods,

which allow the EEOC to process charges it receives first or designate the EEOC

as the primary adjudicator of certain categories of charges. Id. at 112. These

waivers properly constitute a “termination” of the state proceedings, “so as to

permit the EEOC to deem a charge filed and to begin to process it immediately.”

Id; see also id. at 125 (holding that a plaintiff who filed a charge with the EEOC

290 days after the alleged unlawful discharge in a state that waived the 60-day

deferral period had timely filed under Title VII); Laquaglia v. Rio Hotel & Casino,

Inc., 186 F.3d 1172, 1174–75 (9th Cir. 1999); Green v. Los Angeles Cty.

Superintendent of Sch., 883 F.2d 1472, 1477–80 (9th Cir. 1989).




                                          3
      If NERC waives its 60-day deferral period, Howe’s charge was timely. We

therefore vacate the district court’s judgment and remand for consideration of

Nevada’s workshare agreement.

                                          II.

      Although Howe failed to argue the NERC workshare agreement or submit a

copy of the agreement to the district court, her failure to do so does not waive her

arguments on appeal. We generally do not consider an issue raised for the first

time on appeal, except where (1) “review is necessary to prevent a miscarriage of

justice or to preserve the integrity of the judicial process”; (2) “a new issue arises

while [an] appeal is pending because of a change in law”; or (3) the issue presented

is purely one of law and does not depend on the factual record developed in the

district court or the relevant record has been developed. Bolker v. C.I.R., 760 F.2d

1039, 1042 (9th Cir. 1985) (internal quotation marks omitted).

      Howe meets exceptions one and three. It was not Howe’s initial burden to

prove the timeliness of her claim: “The Title VII statute of limitations is not a

jurisdictional requirement; it may be waived.” Sloan v. West, 140 F.3d 1255, 1262

(9th Cir. 1998). In holding that Howe’s claims were time-barred, the district court

appears to have relied upon the County’s argument in its reply to Howe’s

opposition to the motion to dismiss. To preclude Howe’s workshare agreement

under these circumstances would be a miscarriage of justice. See Cedars-Sinai


                                           4
Med. Ctr. v. Shalala, 177 F.3d 1126, 1128–29 (9th Cir. 1999). In addition, as

explained above, the court’s statement that Howe must initially file with a state

agency to benefit from Title VII’s 300-day deadline is a misstatement of law, one

that requires no further factual development to resolve.

      VACATED and REMANDED.




                                          5